Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The examiner is unclear as to what is meant by “true” cylindrical shape as recited in line 2 of claim 4.  Clarification/correction required.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogino et al (JP 5-136627), hereinafter Ogino.
Regarding claim 1, Ogino (Figures 1, 3 and 7) teaches a slot antenna comprising a metal cylindrical antenna element 10, wherein the antenna element is formed at a height h1 of λ/4 or less when λ is a wavelength of an antenna frequency to be used (para [0012] and claim 1), and the antenna element has a slot 11 for vertical polarization having a length of λ/2 or more in a circumferential direction (para [0012], claims 1 and 7).
Regarding claim 2, as applied to claim 1, Ogino (Figures 1 and 7) teaches that the slot 11 is formed along a circumferential direction of a center position of the height of the antenna element 10.
Regarding claim 3, as applied to claim 1, Ogino (Figure 7) teaches that the antenna element has a top surface or ceiling surface. 
Regarding claim 4, as applied to claim 1, Ogino (Figure 7, para [0012]) teaches that the antenna element is made of a conductive metal and formed in a “true” cylindrical shape.
Regarding claim 5, as applied to claim 1, Ogino (Figure 1, para [0012]) teaches that the antenna clement is made of a conductive metal and formed into an elliptical cylindrical shape.  Examiner notes that a circle is an ellipse with an eccentricity equal to 0.  Since Ogino teaches a cylindrical body having a circular cross-section, thus the cylindrical body is considered to have an elliptical cylindrical shape.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hill et al (US 6,304,227 B1) discloses a slot antenna comprising a metal cylindrical antenna element.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845